PER CURIAM.
We affirm appellants’ convictions of unlawfully bringing a controlled substance into Florida, to-wit: cannabis, in violation of Section 893.13(1)(d), Florida Statutes (1976). Although the maximum permissible sentence for this offense is five years, the *147trial court sentenced appellants to three years incarceration at hard labor to be followed by seven years probation. We therefore reduce the sentence imposed to three years incarceration to be followed by two years probation [Watts v. State, 328 So.2d 223 (Fla. 2d DCA 1976)], and strike the “hard labor” provision [Speller v. State, 305 So.2d 231 (Fla. 2d DCA 1974)].
HOBSON, Acting C. J., and SCHEB and RYDER, JJ., concur.